       Case 5:19-cv-00435-PRL Document 27 Filed 06/23/20 Page 1 of 2 PageID 1225



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

  AMBER HUGHES,

           Plaintiff,

  v.                                                               Case No: 5:19-cv-435-Oc-PRL

  COMMISSIONER OF SOCIAL
  SECURITY,

           Defendant.


                                              ORDER
         This matter is before the undersigned on the Commissioner’s Unopposed Motion for

Entry of Judgment with Remand. (Doc. 26).

         Pursuant to Title 42, United States Code, Section 405(g) the Court is empowered to

reverse the decision of the Commissioner with or without remanding the cause for a rehearing.

Shalala v. Schaefer, 113 S. Ct. 2625 (1993). On remand under sentence four, the ALJ should

review the case on a complete record, including any new material evidence. Diorio v. Heckler,

721 F.2d 726, 729 (11th Cir. 1983) (finding that it was necessary for the ALJ on remand to

consider psychiatric report tendered to Appeals Council).

         Upon review of the record and filings, the Commissioner’s Motion (Doc. 26) is

GRANTED and this action is REVERSED and REMANDED pursuant to sentence four of

42 U.S.C. § 405(g) to the Commissioner for the following reason:

           On remand, the ALJ will be instructed to obtain supplemental vocational evidence,
           resolving inconsistencies between the evidence and Dictionary of Occupational Titles
           (SSR 00-04p). The ALJ should update the record, offer the claimant the opportunity for a
           hearing, and issue a new decision.
    Case 5:19-cv-00435-PRL Document 27 Filed 06/23/20 Page 2 of 2 PageID 1226



The Clerk is directed to enter judgment for Plaintiff and close the file.1

        DONE and ORDERED in Ocala, Florida on June 23, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




1
  Remand pursuant to sentence four of § 405(g) makes the Plaintiff a prevailing party for
purposes of the Equal Access to Justice Act, 28 U.S.C. § 2412, and terminates this Court's
jurisdiction over this matter. Shalala v. Schaefer, 509 U.S. 292 (1993).

                                                  -2-
